Exhibit 10.1



INCREMENTAL COMMITMENT AGREEMENT

 

Ally Bank 

BMO Harris Bank N.A. 

U.S. Bank National Association 

Sumitomo Mitsui Banking Corporation 

ING Capital LLC 

Signature Bank 

Webster Business Credit Corporation 

Branch Banking and Trust Company 

JPMorgan Chase Bank, N.A.

 

December 22, 2017

 

REV GROUP, INC.

11 E. Kilbourn Avenue, Ste. 2600 

Milwaukee, WI 53202

 

Re: Incremental Commitments

 

Ladies and Gentlemen:

 

Reference is made to the Revolving Credit and Guaranty Agreement, dated as of
April 25, 2017 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among REV GROUP, INC., a Delaware
corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER party thereto
from time to time, as Guarantor Subsidiaries, the Lenders party thereto from
time to time, and ALLY BANK (“Ally”), BMO HARRIS BANK N.A. (“BMO”), as Joint
Leads Arrangers and Joint Book Running Managers, Ally and BMO, as Co-Collateral
Agents and Ally, as Administrative Agent (together with its permitted successors
and assigns in such capacity, the “Administrative Agent”) and as Collateral
Agent (together with its permitted successors and assigns in such capacity, the
“Collateral Agent”).

 

Each Lender (each an “Incremental Lender”) party to this letter agreement (this
“Agreement”) hereby severally agrees to provide the Incremental Commitment set
forth opposite its name on Annex I attached hereto (for each such Incremental
Lender, its “Incremental Commitment”). Each Incremental Commitment provided
pursuant to this Agreement shall be subject to all of the terms and conditions
set forth in the Revolving Credit Agreement, including, without limitation,
Sections 2.1 and 2.23 thereof.

 

Each Incremental Lender, the Borrower and the Administrative Agent acknowledge
and agree that the Incremental Commitments provided pursuant to this Agreement
shall constitute Incremental Commitments and, upon the Agreement Effective Date
(as hereinafter defined), the Incremental Commitment of each Incremental Lender
shall become, or in the case of an existing

 

 

 

Lender, shall be added to (and thereafter become a part of), the Commitment of
such Incremental Lender. Each Incremental Lender, the Borrower and the
Administrative Agent further agree that, with respect to the Incremental
Commitment provided by each Incremental Lender pursuant to this Agreement, such
Incremental Lender shall receive from the Borrower such upfront fees, and/or
other fees, if any, as may be separately agreed to in writing with the Borrower
and the Administrative Agent, all of which fees shall be due and payable to such
Incremental Lender on the terms and conditions set forth in each such separate
agreement.

 

Furthermore, each of the parties to this Agreement hereby agree to the terms and
conditions set forth on Annex I hereto in respect of each Incremental Commitment
provided pursuant to this Agreement.

 

Each Incremental Lender party to this Agreement, to the extent not already a
party to the Revolving Credit Agreement as a Lender thereunder, (i) confirms
that it is an Eligible Assignee, (ii) confirms that it has received a copy of
the Revolving Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Revolving
Credit Agreement, (iii) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Revolving Credit
Agreement and the other Credit Documents, (iv) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Revolving Credit Agreement and
the other Credit Documents as are delegated to the Administrative Agent and the
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto, (v) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Revolving Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender, and (vi) in the case of each Incremental Lender
organized under the laws of a jurisdiction outside the United States, attaches
the forms and/or Certificate Re: Non-Bank Status referred to in Section
2.19(d)(ii) of the Revolving Credit Agreement, certifying as to its entitlement
as of the date hereof to a complete exemption from United States withholding
taxes with respect to all payments to be made to it by the Borrower under the
Revolving Credit Agreement and the other Credit Documents.

 

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent, each Issuing Bank, the Swing Line
Lender, the Borrower and each Guarantor Subsidiary, (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
facsimile or other electronic transmission) hereof, (iii) the payment of any
fees then due and payable in connection herewith and (iv) the satisfaction of
any other conditions precedent set forth in Section 3 of Annex I hereto (such
date, the “Agreement Effective Date”), each Incremental Lender party hereto (i)
shall be obligated to make the Revolving Loans provided to be made by it as
provided in this Agreement on the terms, and subject to the conditions, set
forth in the Revolving Credit Agreement and in this Agreement and (ii) to the
extent provided in this Agreement, shall have the rights and obligations of a
Lender thereunder and under the other applicable Credit Documents.

 

2 

 

The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Commitments provided hereby
including, without limitation, all Revolving Loans made pursuant thereto, and
(ii) all such Obligations (including all such Revolving Loans) shall be entitled
to the benefits of the Pledge and Security Agreement, the other Collateral
Documents and the Guaranty.

 

Each Guarantor Subsidiary acknowledges and agrees that all Obligations with
respect to the Incremental Commitments provided hereby and all Revolving Loans
made pursuant thereto shall (i) be fully guaranteed pursuant to the Guaranty as,
and to the extent, provided therein and in the Revolving Credit Agreement and
(ii) be entitled to the benefits of the Credit Documents as, and to the extent,
provided therein and in the Revolving Credit Agreement.

 

Attached hereto as Annex II is the officer’s certificate required to be
delivered pursuant to clause (ii) of the definition of “Incremental Commitment
Requirements” appearing in Section 1.1 of the Revolving Credit Agreement
certifying that the conditions set forth in clause (i) of the definition of
“Incremental Commitment Requirements” appearing in Section 1.1 of the Revolving
Credit Agreement have been satisfied (together with calculations demonstrating
same (where applicable) in reasonable detail).

 

Attached hereto as Annex III are true and correct copies of officers’
certificates, board of director resolutions and good standing certificates of
the Credit Parties required, and as requested by the Administrative Agent, to be
delivered pursuant to clause (v) of the definition of “Incremental Commitment
Requirements” appearing in Section 1.1 of the Revolving Credit Agreement.

 

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on December 21, 2017. If you do not so accept this Agreement by such
time, our Incremental Commitments set forth in this Agreement shall be deemed
canceled.

 

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 10.5
of the Revolving Credit Agreement.

 

In the event of any conflict between the terms of this Agreement and those of
the Revolving Credit Agreement, the terms of the Revolving Credit Agreement
shall control.

 

*       *       *

 

3 

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 



  Very truly yours,           ALLY BANK, as Administrative Agent, Issuing Bank,
Swing Line Lender and Incremental Lender           By: /s/ Eric S.
Miller                                                  Name:  Eric S. Miller  
  Title:    Authorized Signatory           BMO HARRIS BANK N.A., as Issuing Bank
and Incremental Lender           By: /s/ Terrence
McKenna                                      Name:  Terrence McKenna    
Title:    Vice President           U.S. Bank National Association, as
Incremental Lender           By: /s/ Thomas P.
Chidester                                    Name:  Thomas P. Chidester    
Title:    Vice President           SUMITOMO MITSUI BANKING CORPORATION, as
Incremental Lender           By: /s/ Hitoshi
Ryoji                                                 Name:  Hitoshi Ryoji    
Title:    Managing Director        



ING CAPITAL LLC, as Incremental Lender         By: /s/ Doug S.
Clarida                                           Name:   Doug S. Clarida  
 Title:     Director  

  By: /s/ Jerry L. McDonald                                         Name: Jerry
L. McDonald Title:   Director


 





  SIGNATURE BANK, as Incremental Lender           By: /s/ Thomas
Morante                                          Name:  Thomas Morante    
Title:    Vice President  

 

 

 



Signature Page to Incremental Commitment Agreement



 





  WEBSTER BUSINESS CREDIT CORPORATION, as Incremental Lender           By: /s/
Steven Schuit                                                Name:  Steven
Schuit     Title:    Vice President           Branch Banking and Trust Company,
as Incremental Lender           By: /s/ David
Miller                                                   Name:  David Miller    
Title:    Vice President           JPMORGAN CHASE BANK, N.A., as Incremental
Lender           By: /s/ Sabrina
Lin                                                     Name:  Sabrina Lin    
Title:    Authorized Officer  



 





 

Signature Page to Incremental Commitment Agreement



 

Agreed and Accepted
this 22nd day of December, 2017:

 


REV GROUP, INC.,
as Borrower

 

By: /s/ Dean J. Nolden                                                



Name: Dean J. Nolden



Title:   Treasurer & Chief Financial Officer

 

Signature Page to Incremental Commitment Agreement



 

Each Guarantor Subsidiary acknowledges and agrees to each the foregoing
provisions of this Incremental Commitment Agreement and to the incurrence of the
Revolving Loans to be made pursuant thereto.

 



CAPACITY OF TEXAS, INC.

CHAMPION BUS, INC.

COLLINS BUS CORPORATION

COLLINS I HOLDING CORP.

COLLINS INDUSTRIES, INC.

COMPRESSED AIR SYSTEMS, INC.*

Revability, Inc.

ELDORADO NATIONAL (CALIFORNIA), INC.

ELDORADO NATIONAL (KANSAS), INC.

E-ONE, INC.

FERRARA FIRE APPARATUS, INC.

FERRARA FIRE APPARATUS HOLDING COMPANY, INC.

FFA ACQUISITION COMPANY, INC.

FFA HOLDCO, INC.

GENERAL COACH AMERICA, INC.

GOLDSHIELD FIBERGLASS, INC.

GOSHEN COACH INC.

HALCORE GROUP, INC.

HORTON ENTERPRISES, INC.

KME GLOBAL, LLC

KME HOLDINGS, LLC

KME RE HOLDINGS, LLC

KOVATCH MOBILE EQUIPMENT CORP.

MOBILE PRODUCTS, INC.

REV AMBULANCE GROUP ORLANDO, INC.

REV FINANCIAL SERVICES LLC

REV INSURANCE SOLUTIONS LLC

REV PARTS, LLC

REV RECREATION GROUP, INC.

REV RECREATION GROUP FUNDING, INC.

REV RENEGADE LLC

REV RENEGADE HOLDINGS CORP.

REV RTC, INC., as a
Guarantor Subsidiary

 

 



By: /s/ Dean J. Nolden                                                



Name: Dean J. Nolden



Title:   Treasurer & Chief Financial Officer

 

________________

* A Pennsylvania corporation with entity number 2886396.

 



Signature Page to Incremental Commitment Agreement



 

Annex I

 

TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT

 

Dated as of December 22, 2017



 

1.Name of the Borrower: REV Group, Inc.

 

2.Incremental Commitment amounts (as of the Agreement Effective Date):

 

Names of Incremental Lenders Amount of Incremental Commitment Ally Bank
$21,428,571 BMO Harris Bank N.A. $21,428,571 U.S. Bank National Association
$6,428,571 Sumitomo Mitsui Banking Corporation $7,857,143 ING Capital LLC
$8,571,429 Signature Bank $7,500,000 Webster Business Credit Corporation
$2,500,000 Branch Banking and Trust Company $7,142,857 JPMorgan Chase Bank, N.A.
$17,142,857 Total: $100,000,000            

3.Applicable Commitment Fee Percentage: Same as currently provided in the Credit
Agreement.

 

4.Applicable Margin: Same as currently provided in the Credit Agreement.

 

5.Other Conditions Precedent: N/A

 

 





Annex I to Incremental Commitment Agreement 

 





 



 

